Citation Nr: 0903421	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-20 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for sleep apnea.

2.	Entitlement to service connection for diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

This matter was before the Board in January 2008 and was 
remanded for a Board hearing.  The veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in October 2008.  A transcript of the hearing is 
associated with the claims file.

The Board notes that the veteran had also appealed the 
November 2002 rating decision evaluation of his service 
connected post traumatic stress disorder as 30 percent 
disabling.  However, that disability rating was increased to 
50 percent in a July 2008 Supplemental Statement of the Case.  
In a July 2008 letter and on the record at the October 2008 
Travel Board hearing the veteran withdrew this issue from 
appeal.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993)(holding 
that a claimant is presumed to be seeking the maximum 
available benefit for a given disability).

The issue of entitlement to service connection for diabetes 
mellitus, type II, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence does not show that the veteran 
has sleep apnea.




CONCLUSION OF LAW

Entitlement to service connection for sleep apnea was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  The veteran received 
notice of the VCAA in September 2001, prior to the November 
2002 rating decision.

This letter satisfied VA's duty to notify under 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159, as these letters informed the 
appellant of what evidence was needed to establish the 
benefits sought, what VA would do or had done, and what 
evidence the appellant should provide, and informed the 
appellant that it was his responsibility to make sure that VA 
received all requested records necessary to support the 
claims that are not in the possession of a Federal department 
or agency.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
received Dingess notice in a March 2006 letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  Service treatment records, service 
personnel records, VA and private treatment records, 
statements from the veteran and his representative, and biddy 
statements have been associated with the record.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  38 C.F.R. § 3.103.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).



Analysis

Hickson element (1) requires medical evidence of a current 
disability.  In order for a claimant to be granted service 
connection for a claimed disability, there must be evidence 
of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996); Brammer, 3 Vet. App. 223, 225 (1992) 
(holding there can be no valid claim in the absence of proof 
of a present disability); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (holding that a service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).  In the 
absence of confirmed diagnosis of sleep apnea, meaning 
medical evidence showing the veteran has the condition 
alleged, service connection is not warranted.  The medical 
evidence of record does not contain a diagnosis of sleep 
apnea.  There is a diagnosis of insomnia in April 2002, but 
this has been associated with his PTSD.

In short, Hickson element (1) has not been met as to this 
claim.  So service connection must be denied on this basis 
alone - irrespective of any other Hickson considerations.

The preponderance of the evidence is against the claim of 
entitlement to service connection for a lumbar spine 
disability.  The benefit sought on appeal is accordingly 
denied since there is no reasonable doubt to resolve in the 
veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to service connection for sleep apnea is denied.




REMAND

Diabetes Mellitus Claim

The veteran contends that his diabetes mellitus was caused by 
herbicide exposure while in service.

The veteran served during the Vietnam Era, but was not 
stationed in either the Republic of Vietnam or the 
demilitarized zone (DMZ) in Korea.  A September 2001 Request 
for Information found no records of exposure to herbicides 
and no record of service in Vietnam.  A November 2005 Request 
for Information similarly resulted in a response stating, 
"There is no evidence in the veteran's file to substantiate 
any service in the Republic of Vietnam."  The veteran has 
been unable to show actual visitation within the Republic of 
Vietnam in order to satisfy the conditions for presumptive 
service connection under 38 C.F.R. § 3.307.

The veteran alternately contends that he was exposed to 
herbicides when he was deployed to the Belgian Congo in 
August 1964.  VA has developed specific procedures to 
determine whether a veteran was exposed to herbicides in a 
vicinity other than the Republic of Vietnam or along the DMZ 
in Korea.  VA's Adjudication Procedure Manual, M21-1 MR, Part 
IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n) 
(Manual) directs that a detailed statement of the veteran's 
claimed herbicide exposure be sent to the Compensation and 
Pension (C&P) Service via e-mail and a review be requested of 
the Department of Defense's ("DoD") inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, then a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.  
See Robinson v. Peake, No. 06-0905 (U.S. Vet. App. Jan. 25, 
2008).

According to the veteran's service personnel records, he was 
in Ft. Bragg, North Carolina, as a member of the 1st 
Battalion, 504th Infantry and the 82nd Airborne Division.  A 
records search conducted by the U.S. Armed Services Center 
for Unit Records Research (CURR) in October 2006 found that 
the veteran's DA Form 20 did not reveal any overseas service.  
Similarly, CURR's review of available military records found 
that during 1964, the 1st Battalion, 504th Infantry and the 
82nd Airborne Division were undergoing reorganization.  These 
records did not place any members of the 1st Battalion, 504th 
Infantry and the 82nd Airborne Division in the Belgian Congo, 
but rather showed that they spent the majority of the year 
involved in a number of training exercises.  There is a 
reference in the veteran's service treatment records to 
overseas service in September 1964, stating that the patient 
had returned from Congo September 22, 1964, and an undated 
Report of Medical History for his return from overseas (this 
record noted that the veteran had served in the military for 
33 months, therefore it appears to be from September 1946 as 
well).  The veteran had also submitted a September 2008 buddy 
statement from R.D., who states that they were stationed at 
the Leopoldville Airport in Congo as part of a United Nations 
mission.  This fellow serviceman stated that the airports 
were sprayed with a defoliant to kill all vegetation in the 
area and he believes, "this was probably the same agent used 
in Viet Nam, according to some of the Viet Nam vets that I 
worked with, after a description of the drums it was stored 
in."  The Board notes that the RO has initiated verification 
of the veteran's alleged herbicide exposure while in the 
Belgian Congo by submitting an e-mail request in November 
2008.  At this time, the record does not contain a response 
to that e-mail inquiry and therefor it would be premature of 
the Board to render a decision on this issue.

Accordingly, the case is REMANDED for the following action:

1.	The RO should e-mail a detailed 
statement of the veteran's claimed 
herbicide exposure be sent to the 
Compensation and Pension (C&P) 
Service and request a review of the 
Department of Defense's ("DoD") 
inventory of herbicide operations to 
determine whether herbicides were 
used or tested as alleged in 
accordance with VA's Adjudication 
Procedure Manual, M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, 
Paragraph 10(n).  Once a response to 
that inquiry is received, the RO 
should proceed with the procedures 
set forth in that manual.

2.	Then the RO should undertake any 
further development deemed warranted 
by the record and readjudicate the 
claim of entitlement to service 
connection for diabetes mellitus, 
type II, on the merits.  If the 
benefits sought are denied, provided 
the veteran a supplemental statement 
of the case and return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


